UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Application of
YS GM MARFIN II LLC;
YS GM MF VII LLC;                                                 Case No. 20-mc-00182
YS GM MF VIII LLC;
YS GM MF IX LLC; and
YS GM MF X LLC,
For an Order to Conduct Discovery for
Use in Foreign Proceedings



                      CORPORATE DISCLOSURE STATEMENT AND
                       CERTIFICATE OF INTERESTED PARTIES

        Applicants YS GM MARFIN II LLC, YS GM MF VII LLC, YS GM MF VIII LLC, YS

GM MF IX LLC, YS GM MF X LLC (each an “Applicant” and, together, the “Applicants”), by

and through undersigned counsel, file this corporate disclosure statement and certificate of

interested parties.

I.      CORPORATE DISCLOSURE STATEMENT

        Applicants state that there are no publicly held companies owning 10% or more of any

Applicant, which are private companies organized and existing under the laws of the State of

Delaware.

        Applicants YS GM MARFIN II LLC; YS GM MF VII LLC and YS GM MF X LLC are

wholly-owned subsidiaries of YS ALTNOTES I LLC. YS ALTNOTES I LLC is a wholly-owned

subsidiary of YieldStreet Inc.

        Applicants YS GM MF VIII LLC and YS GM MF IX LLC are wholly-owned subsidiaries

of YS ALTNOTES II LLC. YS ALTNOTES II LLC is a wholly-owned subsidiary of YieldStreet

Inc.

                                             -1-
II.     CERTIFICATE OF INTERESTED PARTIES

        Applicants state that the following entities and persons have an interest in the outcome of

this case:

        YS GM MARFIN II LLC

        YS GM MF VII LLC

        YS GM MF VIII LLC

        YS GM MF IX LLC

        YS GM MF X LLC

        YS ALTNOTES I LLC

        YS ALTNOTES II LLC

        YieldStreet Inc.

        YieldStreet Management LLC

        North Star Marine Ltd.

        Gemini Marine Ltd.

        Gemini Marine (No. 1) Ltd.

        Gemini Marine (No. 2) Ltd.

        Gemini Marine (No. 3) Ltd.

        Gemini Marine (No. 4) Ltd.

        Gemini Marine (No. 5) Ltd.

        Gemini Marine (No. 6) Ltd.

        Gemini Marine (No. 7) Ltd.

        Gemini Marine (No. 8) Ltd.

        Gemini Marine (No. 10) Ltd.

        Gemini Marine (No. 12) Ltd.

                                                -2-
Gemini Marine (No. 13) Ltd.

Gemini Marine (No. 14) Ltd.

Aquarius Marine Ltd.

North Star Maritime Holdings Limited

Muhammad Tahir Lakhani

Muhammad Ali Lakhani

Muhammad Hassan Lakhani

Holman Fenwick Willan Singapore LLP

Dubai Navigation Corp.

Lars Juul Jorgensen

Rao Varanasi

Ralph Becker

Kowshik Kuchroo

Five Star Shipping Ltd.

Morrito Maritime Inc.

Cobb Maritime No. 4 Ltd.

Cobb Maritime No. 5 Ltd.

NS General Trading LLC

North Star Holdings LLC

Gulf Star Agencies Ltd.

Astir Maritime Ltd.

Astir Maritime No. 1 Ltd.

Astir Maritime No. 2 Ltd.

Astir Maritime No. 3 Ltd.

                                       -3-
Astir Maritime No. 4 Ltd.

Astir Maritime No. 5 Ltd.

Astir Maritime No. 6 Ltd.

Astir Maritime No. 7 Ltd.

Astir Maritime No. 8 Ltd.

Astir Maritime No. 9 Ltd.

Astir Maritime No. 10 Ltd.

Astir Maritime No. 11 Ltd.

Astir Maritime No. 12 Ltd.

Christie Maritime Ltd.

Cobb Maritime Ltd.

Conrad Maritime Ltd.

Monsarrat Maritime Ltd.

Verne Maritime Ltd.

Cobb Maritime No. 1 Ltd.

Cobb Maritime No. 2 Ltd.

Cobb Maritime No. 3 Ltd.

Etoile Polaire Ltd.

Taurus Maritime Ltd.

Pisces Maritime Ltd.

Capricorn Maritime Ltd.

Cepheus Maritime Ltd.

Cygnus Maritime Ltd.

Perseus Maritime Ltd.

                             -4-
Kei Maritime Ltd.

Vita Maritime Ltd.

Vega Maritime No. 1 Ltd.

Vega Maritime No. 2 Ltd.

Vega Maritime No. 3 Ltd.

Vega Maritime No. 4 Ltd.

Vega Maritime No. 5 Ltd.

Gemini Marine (No. 9) Ltd.

Gulfstar SA

DTA Maritime LLC

Star Property Investments Limited

SH Process Agents Limited

Sequor Law, P.A.

Edward H. Davis, Jr., Esq.

Fernando J. Menendez, Esq.

Raul Torrao, Esq.

Rebecca Fine

Charles Tilden Storrs Buss

Martin S. Kenney

Murphy & McGonigle

Andrew J. Melnick, Esq.

Michael Rella, Esq.




                                    -5-
                  Respectfully submitted,
April 3, 2020
                    /s/ Andrew J. Melnick     ……………
                  Andrew J. Melnick (AM4209)
                  MURPHY & MCGONIGLE
                  1185 Avenue of the Americas, 21st Flr
                  New York, New York 10036
                  (212) 880-3999

                  and

                  SEQUOR LAW, P.A.
                  1111 Brickell Ave., Ste. 1250
                  Miami, Florida 33131
                  Edward H. Davis, Jr.
                  Florida Bar No. 704539
                  Fernando J. Menendez, Jr.
                  Florida Bar No. 0018167
                  Raul Torrao
                  Florida Bar No. 1018991

                  Requests for Admission Pro Hac Vice (to be
                  submitted)

                  Counsel for the Applicants




                -6-
